DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 15 April 2022 containing amendments to the claims and remarks.
Claims 1, 4-6, 8, 17, 18, 20-22, 25, 26, 29, and 30 are pending.
The previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims.
The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 17, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanaswamy (US 2016/0264874).
With respect to claims 1, 17, 18, and 22, Narayanaswamy discloses a method (and corresponding system necessary for carrying out such method) for producing fuel and additional hydrocarbons from waste plastic (see Narayanaswamy, paragraph [0004]), the method comprising: (a) providing a plastic material (see Narayanaswamy, paragraph [0014]); (b) exposing the plastic material to thermal cracking to obtain a first hydrocarbon fluid gas (see Narayanaswamy, paragraph [0014]); (c) exposing the first hydrocarbon fluid gas to catalytic hydrogenation to obtain a second hydrocarbon fluid (see Narayanaswamy, paragraphs [0014], [0024], and [0025]); and (d) fractionally separating the second hydrocarbon fluid to obtain a final product (see Narayanaswamy, paragraph [0059]).  A step of condensation is included after the step of catalytic hydrogenation (see Narayanaswamy, paragraph [0059]); and a step of separation is included after the step of condensation (see Narayanaswamy, paragraph [0059]).  Thermal cracking occurs in the absence of oxygen (i.e. in an anaerobic environment) (see Narayanaswamy, paragraph [0020]).  The second hydrocarbon fluid may be a multiphase fluid (see Narayanaswamy, paragraphs [0041] and [0056]).  Catalytic hydrogenation occurs at a temperature in a range of 100°C to 450°C and a pressure in a range of 1 bar to 200 bar (see Narayanaswamy, paragraph [0047]).  The method produces fuel and additional hydrocarbon, including diesel (see Narayanaswamy, table following paragraph [0138]).
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanaswamy (US 2016/0264874) as evidenced by Streiff (US 2018/0371327).
With respect to claim 8, see discussion supra at paragraph 7.  Narayanaswamy discloses wherein gasoline, diesel, and fractions heavier than diesel are recovered (see Narayanaswamy, table following paragraph [0138]), such fractions known to comprise C6 to C10 hydrocarbons, C12 to C21 hydrocarbons, and C21 and above hydrocarbons, respectively (see Streiff, paragraph [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 20, 21, 25, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2016/0264874).
With respect to claims 4, 5, 20, 21, 25, 26, and 30, see discussion supra at paragraph 7.  Narayanaswamy discloses wherein the catalytic hydrogenation may include multiple stages of hydrogenation and a second hydroprocessing reactor, thus post- and pre-hydrogenation cracking may occur prior to or after the main catalytic hydrogenation.  Moreover, inasmuch as Narayanaswamy discloses multiple stages and multiple reactors for catalytic hydrogenation, then the person having ordinary skill in the art would have been motivated to recycle a heavy fraction to such catalytic hydrogenation to accomplish the additional hydrogenation contemplated by Narayanaswamy.
 Claims 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy (US 2016/0264874) in view of Streiff (US 2018/0371327).
With respect to claims 6 and 29, see discussion supra at paragraph 7. 
Narayanaswamy does not explicitly disclose wherein at least a portion of a non-condensable gas is recirculated to and burned in a gas burner to provide heat to the thermal cracking step.
However, Streiff discloses that similar known methods recirculate non-condensable gases to a heating furnace (burner) to be burned and provide heat to the thermal cracking reactor (see Streiff, paragraph [0006]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Narayanaswamy to provide for recirculation of at least a portion of the non-condensable gases to a burner to be burned and provide the necessary heat for the thermal cracking step, such modification making beneficial use of a byproduct fraction and alleviating the need to source heat from outside the process.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Narayanaswamy as discussed above because Narayanaswamy and Streiff are both directed to method for the conversion of waste plastics into useful hydrocarbon products.

Response to Arguments
Applicant’s arguments filed 15 April 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s remarks to be:
I.	Examiner’s position that pyrolysis gas is subjected to catalytic hydrogenation is incorrect.

II.	The only other processes described in Narayanaswamy relate to subsequent processing of the liquid pyrolysis oil produced from the pyrolysis unit, of which the claimed method is not concerned.

III.	The steam cracking which occurs in Narayanaswamy is not equivalent to the catalytic hydrogenation step in the claimed method.

IV.	Pages 7 and 17 of the application describes catalytic hydrogenation as comprising saturation of the hydrocarbon bonds and not cracking.  Narayanaswamy does not disclose such saturation.

V.	The claimed method differs from Narayanaswamy in that the gas produced from the anaerobic thermal cracking is directly subjected to catalytic hydrogenation.

VI.	Narayanaswamy does not teach a catalytic hydrogenation limited to saturation (or hydrosaturation).

With respect to Applicant’s first, second, fourth, fifth, and sixth arguments, Fig. 1 of Narayanaswamy shows a hydroprocessing reactor 20 fed by an effluent stream 12 from pyrolysis unit 10.  Hydroprocessing includes “hydrogenating olefins” (see Narayaswamy, paragraph [0014]).  The components of the effluent stream 12 may be in the vapor phase (gas phase) (see Narayanaswamy, paragraph [0038]).
With respect to Applicant’s third argument, the rejection does not equate steam cracking to catalytic hydrogenation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771